Citation Nr: 0727457	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-25 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for 
patellofemoral syndrome, right knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which denied the benefit 
sought on appeal.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's substantive appeal, VA Form 9, he requested 
a hearing before a Veterans Law Judge of the Board, at the RO 
(Travel Board hearing).  

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2006).  
Because failure to afford the veteran the requested hearing 
would constitute a denial of due process and result in any 
Board decision being vacated, 38 C.F.R. § 20.904(a) (2006), 
this matter must be addressed before the Board promulgates a 
decision.  Travel Board hearings are scheduled by the RO.  
See 38 C.F.R. §§ 20.700, 20.704(a).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board in accordance with his 
request for a Travel Board hearing.  The 
RO should notify the appellant and his 
representative of the date, time and 
place of the hearing.  After the hearing 
is conducted, or if the appellant 
withdraws his hearing request or fails to 
report for the hearing, then in 
accordance with appellate procedures the 
claims file should be returned to the 
Board for appellate review.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

 

_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



